Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the parent case
The cross-reference to related application has been amended as follows:
This application is a Continuation of U.S. Patent Application No. 16/534,771, filed 08/07/2019, now U.S. Patent No. 10,804,520, which claims under 35 U.S.C. § 119(a) the benefit of Korean Patent Application No. 10-2014-0017698 filed 02/17/2014 and No. 10-2013-0016510 filed 02/15/2013, the entire contents of which are incorporated herein by reference.

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Parsian et al., teach the claim limitations except, “wherein the separators include a coating layer that is adhesive, and attachment between the electrodes and the separators within each radical unit is provided by applying pressure to the electrodes and the separators with laminators to adhere the electrodes and the separators in the radical unit with the coating layer having the second adhesion strength, and wherein the adjacent radical units do not include the separators having a coating layer that is adhesive therebetween.”
More specifically, it would have been obvious as of the effective filing dated of the claimed invention to have the specific structure comprising a radical unit with separators include a coating layer that is adhesive and an adjacent radical units do not include the separators having a coating layer that is adhesive therebetween.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINGWEN R ZENG/Examiner, Art Unit 1723